Title: From John Adams to Edmund Jenings, 3 April 1782
From: Adams, John
To: Jenings, Edmund



Amsterdam April 3d. 1782
Sir

Last night I recd yours of March 31. inclosing a Receipt from some American Prisoners for Money advanced them. Let me beg of you sir to Point out, in what Way, I may remit this Money. I am ready to pay a Bill upon Sight, or to purchase a Bill here and transmit it, whichever is most agreable.
The new British Ministry will only, plunge their Country into deeper Misfortunes if they Spend time to negotiate a seperate Peace. It is not less extravagant and insolent than the Project of Conquest entertaind by their Predecessors. America Stands, at present upon so high Ground, that even the Continuance of the War, will be a Blessing to her, if War can ever be called a Blessing. It will be a constant Source of Wealth and Power. It cannot therefore be expected of her that she should abate an Iota of her Pretensions.
Pray how do you like the Petitions from the Dutch Merchants and Manufacturers. They appear to me to have given a Reputation to the American Cause, which will be an Increase of strength and Power, equal to a great army or Navy. For one need not read Hobbes to learn that Reputation is Power.
The Amsterdam Requite was drawn by my Friend Calkoen, tho he has admitted into it, some Mistakes that of Leyden by My Friend Luzac, that of Rotterdam by my Acquaintance Van Zoon of the Hague. But there is scarcly a City in the Republick which has not followed the Example. You know Some of the Ploughing and hoeing and harrowing, which has prepared the Ground you know Some of the seed that has been sown, and that it was Humphry Ploughjog­ger who sowed it. But the Crop has exceeded Humphrys most Sanguine Expectations. Nature almost allways has occasion for a Midwife you know. I wonder what may be the sentiments of some People against whose Judgments, Exhortations and Warnings all this Mischeif has been done. Will they deny, Sentiments which can be produced under their Hands?

With great Esteem I have the Honour to be &c 
J. Adams

